Citation Nr: 0411104	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  03-14 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased initial disability rating for service-
connected paranoid schizophrenia, currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. G. Long, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to August 
1982.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO granted the 
veteran's claim for entitlement to service connection for paranoid 
schizophrenia and assigned it a 30 percent disability rating.  The 
veteran filed a notice of disagreement (NOD) with the rating 
assignment and the RO increased the disability rating to 50 
percent, in a subsequent rating decision dated in March 2003.


REMAND

During the pendency of this appeal, the Board received additional 
medical evidence relevant to the assignment of a disability rating 
to the veteran's service connected paranoid schizophrenia.  
Specifically, the veteran submitted two letters from his private 
physician dated in January 2002 and July 2003.  The January 2002 
letter was already of record at the time of the rating decision 
regarding the veteran's claim.  However, the July 2003 letter is 
new evidence that addresses the nature and severity of the 
veteran's paranoid schizophrenia as well as its impact on his 
psychological, occupational and social functioning.  As a result, 
the veteran's claim will be remanded to afford the RO the 
opportunity to consider this new evidence, and thereby avoid any 
potential prejudice to the veteran that would result from initial 
consideration of this evidence by the Board.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993); . see also, Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Accordingly, to ensure due process, this appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further action is 
required on his part:

1.	The RO must review the claims file and ensure that all VCAA 
notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5102 and 5103A (West 2002) and 38 C.F.R. § 3.159 
(2003) (the VCAA"), and any other applicable legal precedent.  
This includes informing the veteran of the time he has in which to 
submit additional evidence.

2.		The RO should review the July 2003 letter as well as any 
other evidence that it may receive from the veteran in connection 
with his claim, and readjudicate the veteran's claim of 
entitlement to an increased initial disability rating for his 
service-connected paranoid schizophrenia, which is currently 
evaluated as 50 percent disabling.  To the extent the claim on 
appeal remains denied, the veteran should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on his claim for benefits, to 
include a summary of the evidence and discussion of all pertinent 
regulations as well as the VCAA.  An appropriate period of time 
should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 





(CONTINUED ON NEXT PAGE)

4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO to provide expeditious 
handling of all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





